DETAILED ACTION
Status of Claims
This action is in reply to the submission filed on 2/12/2021.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s cancellation of claims 4, 11, 17, 21 and 22, amendments to claims 1, 5, 7, 8, 12, 14, and 20 are acknowledged.
Claims 1, 5, 7, 8, 12, 14, 18 and 20 are currently pending and have been examined under the effective filing date of 11/16/2018.
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/12/2021 has been entered.
Response to Arguments
Applicant's arguments filed 2/12/2021 have been fully considered but they are not persuasive. 
Regarding page 19 of Applicant’s remarks, the use of an electronic payment card does not constitute as significantly more than the judicial exception since the card is used as a peripheral of a computer system.  Further, the card contains memory and is used to transmit data to the POS register.
Regarding page 21 of Applicant’s remarks, the Example 35, giving a method of preventing fraud through identity verification, is not considered to be compared to the Application.  The encrypted code data from the image in the example, that is given by a user device, does not translate well to the method in question, which uses an electronic payment card and a POS system as is seen in your average grocery store.  
Regarding page 24, notwithstanding using a computer as a tool, involving scripts to communicate data, a human mind is capable of tallying different types of events and making a determination using those observations.
Regarding page 26, Examiner submits art to disclose the claimed limitations.  This art, presented in the rejection, can be called Yoshikawa.  The additional amendments are disclosed in Khan or Yoshikawa.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 8, and 14 are rejected under 35 U.S.C. 101 because, Step 1: while the claimed invention falls under statutory categories of processes and/or machines, Step 2A Prong 1: the claims recite a method and/or system for receiving a command, retrieving data, communicating data, selecting payment method, receiving payment, determining an authorization rate based on data, determine to communicate an authorization request, comparing authorization rates, determine that the rates meet a threshold, determine to communicate the authorization request based on the determination that the rates meet a threshold, communicate the authorization request, determine to authorize the transaction based on the message, update a counter for the application. 
Step 2A Prong 2: The judicial exception is not integrated into a practical application because the claims as a whole, looking at the additional elements of a processor, a non-transitory computer readable medium, an electronic payment card, integrated circuitry in an electronic payment card, a point of sale system, data elements in a memory of the electronic payment card, an application selection counter, an application authorization rate, a merchant authorization rate, payment network transactions, and a script, individually and in combination, merely use a computer as a tool to perform the abstract idea (see MPEP 2106.05f.)  Simply using a generic computer device and/or computing technologies to perform an abstract idea does not constitute a practical application.
Step 2B: The additional elements listed above are not sufficient to amount to significantly more than the judicial exception because nothing in the claims suggest anything more than using a computer as a tool to perform an abstract idea.  As stated above, these additional elements merely use a computer as a tool to perform the abstract idea.  Therefore, the claims are not patent eligible.  
Claims 5, 7, 8, 12, 18 and 20 are rejected under 35 U.S.C. 101.  These claims are directed to limitations that serve to limit the modifying steps. These limitations are directed to the abstract idea of organizing human activity in the form of sales activities and behaviors, and mental processes in the form of concepts performed in the human mind (including an observation, evaluation, 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 5, 7, 8, 12, 14, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshikawa et al. (Pub. No. US 2010/0327056 A1) in view of Khan et al (Pub. No. US 2018/0033090 A1.)
Regarding Claims 1, 8 and 14, Chan discloses a system for predicting authorization of a payment transaction comprising: 
an electronic payment card, wherein the electronic payment card is programmed or configured to: (Yoshikawa ¶0064; IC credit card 10.)
receive a command from the POS system; (Yoshikawa ¶0105; The IC chip equipped in the IC credit card which accepted the information, including the amount of spending etc., from the IC terminal (S29)) 
retrieve the electronic payment card data associated with the electronic payment card that comprises the plurality of counters for the application of the electronic payment card based on receiving the command from the POS system, wherein the plurality of counters are stored as data elements in a memory of the electronic payment card; (Yoshikawa ¶0064; In FIG. 3, the IC chip equipped in the IC credit card 10 is assigned with a storage area for a card information storage section 11, a risk parameter storage section 12, a fraud parameter storage section 13, a history information storage section 14, as well as a CPU for performing data processing.)
communicate the electronic payment card data associated with the electronic payment card to the POS system; (Yoshikawa ¶0104; The IC terminal performs an authentication process of the card information using, for example, a key for identifying counterfeit cards, a password for authentication, etc. with the card information read from the IC chip (S26).)
at least one processor of a point-of-sale (POS) system programmed or configured to: (Yoshikawa ¶0064; IC terminal 20)
receive, during the payment transaction, electronic payment card data associated with the electronic payment card involved in the payment transaction from the electronic payment card (Yoshikawa ¶0064; IC terminal 20 is a computer to read information from the IC chip in the IC credit card 10) wherein the electronic payment card data associated with the electronic payment card comprises the plurality of counters for the application of the electronic payment card, (Yoshikawa ¶0064; IC terminal 20 is a computer to read information from the IC chip in the IC credit card 10 to perform predetermined data processing, and is provided with a payment request receiving section 21, an authentication processing section 22, an approval processing section 23, and an update processing section 24) wherein the application of the electronic payment card comprises instructions that specify a way in which the payment transaction involving the electronic payment card is to be processed, (Yoshikawa ¶0065; As shown in FIG. 4, the functions corresponding to the authentication processing section 22, the approval processing section 23, and the update processing section 24 may be provided in the IC chip of the IC credit card 10 (an authentication processing section 15, an approval processing section 16, and an update processing section 17).) and wherein the plurality of counters comprises: 
an application selected counter, wherein the application selected counter comprises an indication of a number of times the application was selected for processing a payment transaction; (Yoshikawa ¶0072; The history information storage section 14 stores the history information about the recent usage history of the credit card of the member of IC credit card 10. The judgment using the fraud parameters preferably uses the latest usage history in order to judge the possibility of the fraud transaction from the normal transaction trend for each member. For example, the latest history information is required in order to judge that the possibility of an fraud transaction is high when a member who usually uses the credit card only several times a month repeatedly uses the card in a short period of time)
a total payment network transactions counter, wherein the total payment network transactions counter comprises an indication of a number of payment transactions for the application that were communicated to a payment processing network; (Yoshikawa ¶0074; A form of the history information used herein is not particularly limited, and as shown in the example of FIG. 5, a part of the authorization data of the latest several usages may be stored by each record, or as shown in the example of FIG. 6, information on the last usage, an average of the last several times, etc. may be stored.) and 
an approved payment network transactions counter, wherein the approved payment network transactions counter comprises an indication of a number of payment transactions for the application that were approved by an issuer system after the payment transactions were submitted to a payment processing network; (Yoshikawa ¶0074; A form of the history information used herein is not particularly limited, and as shown in the example of FIG. 5, a part of the authorization data of the latest several usages may be stored by each record, or as shown in the example of FIG. 6, information on the last usage, an average of the last several times, etc. may be stored.)
determine an application authorization rate of payment network transactions and a merchant authorization rate of payment network transactions associated with the application of the electronic payment card based on the plurality of counters for the application of electronic payment card, (Yoshikawa ¶0072; The judgment using the fraud parameters preferably uses the latest usage history in order to judge the possibility of the fraud transaction from the normal transaction trend for each member.) wherein when determining the application authorization rate of payment network transactions associated with the application of the electronic payment card, the at least one processor of the POS system is programmed or configured to:
determine the application authorization rate of payment network transactions associated with the application of the electronic payment card based on the total payment network transactions counter and the approved payment network transactions counter; (Yoshikawa ¶0075; in the present invention, a relatively simple model obtained by simplifying the fraud parameters and history information used by the host side is used for offline processing.) and 
wherein, when determining the merchant authorization rate of payment network transaction associated with the application of the electronic payment card, the at least one processor of the POS system is programmed or configured to:
determine the merchant authorization rate of payment network transaction associated with the application of the electronic payment card based on the application selected counter; (Yoshikawa ¶0077; offline approval is performed at the approval processing section 23 (in the case of FIG. 3) or at the approval processing section 16 (in the case of FIG. 4),) 
determine whether to communicate an authorization request message for the payment transaction based on the application authorization rate of payment network transactions and the merchant authorization rate of payment network transactions associated with the application of the electronic payment card, (Yoshikawa ¶0077; the update processing section 24 is activated, and the history information stored in the history information storage section 14 of the IC credit card 10 is updated with the reception time, the amount of spending, etc. of the approved transaction.) wherein when determining whether to communicate the authorization request message for the payment transaction, the at least one processor of the POS system is programmed or configured to: 
compare the application authorization rate of payment network transactions and the merchant authorization rate of payment network transactions associated with the application of the electronic payment card to a threshold; (Yoshikawa ¶0095; When the calculated score does not exceed the predetermined threshold and the possibility of fraud usage is low, offline approval is performed and approval of the payment etc.) 
determine that the application authorization rate of payment network transactions and the merchant authorization rate of payment network transactions associated with the application of the electronic payment card satisfies the threshold; (Yoshikawa ¶0095; When the calculated score does not exceed the predetermined threshold and the possibility of fraud usage is low, offline approval is performed and approval of the payment etc.) and 
(Yoshikawa ¶0077; when offline approval is performed at the approval processing section 23 (in the case of FIG. 3) or at the approval processing section 16 (in the case of FIG. 4), …) 
communicate the authorization request message based on determining to communicate the authorization request message (Yoshikawa ¶0077; the update processing section 24 is activated, and the history information stored in the history information storage section 14 of the IC credit card 10 is updated with the reception time, the amount of spending, etc. of the approved transaction.) and
determine to authorize the payment transaction based on an authorization response message; and (Yoshikawa ¶0077; offline approval is performed at the approval processing section 23 (in the case of FIG. 3) or at the approval processing section 16 (in the case of FIG. 4),) 
update a counter of the plurality of counters for the application of the electronic payment card, wherein the counter is stored on the electronic payment (Yoshikawa ¶0077; the update processing section 24 is activated, and the history information stored in the history information storage section 14 of the IC credit card 10 is updated with the reception time, the amount of spending, etc. of the approved transaction.) and wherein, when updating the counter for the application of the electronic payment card, the at least one processor of the POS system is programmed or configured to: 
communicate a script to the electronic payment card that causes an integrated circuit of the electronic payment card to update the counter for the application of the electronic payment card; (Yoshikawa ¶0077; the update processing section 24 is activated, and the history information stored in the history information storage section 14 of the IC credit card 10 is updated with the reception time, the amount of spending, etc. of the approved transaction.)
update, via the script, a data element in the memory of the electronic payment card associated with the counter of the plurality of counters for the application of the electronic payment card based on receiving the script from the POS system. (Yoshikawa ¶0077; the update processing section 24 is activated, and the history information stored in the history information storage section 14 of the IC credit card 10 is updated with the reception time, the amount of spending, etc. of the approved transaction.)
In summary, Yoshikawa discloses the method of determining a payment authorization by comparing an application and merchant authorization rate that are stored on an electronic payment card.
Yoshikawa does not disclose automatically selecting the application of the electronic payment card based on determining that the application of the electronic payment card is supported by POS system
Khan discloses automatically selecting the application of the electronic payment card based on determining that the application of the electronic payment card is supported by POS system. (Khan ¶0031 select correct payment method in real time, without user input, for applications.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the system of payments in Chan with the known technique of determining software compatibility in Khan because applying the known technique would have yielded predictable results and resulted in an improved system by allowing an automated payment process.


Regarding Claims 5, 12 and 18, Yoshikawa as modified by Khan discloses the system of claim 1, wherein, when receiving the electronic payment card data associated with the electronic payment card involved in the payment transaction, the at least one processor is programmed or configured to: 
(Yoshikawa ¶0064; IC terminal 20 is a computer to read information from the IC chip in the IC credit card 10 to perform predetermined data processing, and is provided with a payment request receiving section 21, an authentication processing section 22, an approval processing section 23, and an update processing section 24)

Regarding Claims 7 and 20, Yoshikawa as modified by Khan discloses the system of claim 1, wherein, when determining the application authorization rate of payment network transactions associated with the application of the electronic payment card, the at least one processor is programmed or configured to: 
determine the authorization rate associated with the application of the electronic payment card based on selecting the application of the electronic payment card.  (Yoshikawa ¶0064; IC terminal 20 is a computer to read information from the IC chip in the IC credit card 10 to perform predetermined data processing, and is provided with a payment request receiving section 21, an authentication processing section 22, an approval processing section 23, and an update processing section 24)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Aaron Tutor, whose telephone number is 571-272-3662.  The examiner can normally be reached Monday through Friday, 9 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Uber, can be reached at 571-270-3923.  The fax number for the organization where this application or proceeding is assigned is 571-273-5266.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/ANT/          Examiner, Art Unit 3687                                                                                                                                                                                            
	
	/MEHMET YESILDAG/          Primary Examiner, Art Unit 3624